Citation Nr: 0325391	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  01-05 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for neuropathy of the 
lower extremities.

2.  Entitlement to service connection for arthritis of the 
lower extremities (other than the service-connected right 
knee).

3.  Entitlement to service connection for arthritis of the 
back.

4.  Entitlement to service connection for bilateral tinnitus.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cardiovascular disease.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for additional disability consisting of 
residuals of a radical prostatectomy due to prostate 
carcinoma resulting from treatment rendered by the VA in the 
early 1990's.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from December 1942 to 
November 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from December 1993, February 1995, and 
April 1995 rating decisions by the Nashville, Tennessee, 
Regional Office (RO), which respectively denied service 
connection for arthritis of the lower extremities and back; 
service connection for neuropathy of the lower extremities, 
claimed as damage to the "small" nerves of the lower 
extremities; and benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability consisting of residuals of a radical 
prostatectomy due to prostate carcinoma resulting from 
treatment rendered by the VA in the early 1990's.  A hearing 
was held before a hearing officer at the RO in July 1995.  

In an April 1997 decision, the Board denied said 
prostatectomy § 1151 benefits claim; and remanded the issues 
of service connection for arthritis of the lower extremities 
and back, and neuropathy of the lower extremities, to the RO 
for additional evidentiary development.

Appellant subsequently appealed a January 2000 rating 
decision, which denied service connection for tinnitus and 
cardiovascular disease; denied reopening of said 
prostatectomy § 1151 benefits claim; and determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.  Historically, a May 1946 rating decision 
denied service connection for a heart disability.  A March 
1993 rating decision denied reopening of a claim for service 
connection for cardiovascular disease.  Although appellant 
was provided timely notification of said May 1946 and March 
1993 rating decisions, he did not file a timely Notice of 
Disagreement therewith.  An August 1991 Board decision denied 
service connection for bilateral hearing loss.  The March 
1993 rating decision and August 1991 Board decision represent 
the last final decisions with regards to the respective 
cardiovascular disease and hearing loss service connection 
issues.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  It 
should also be pointed out that the RO, in its January 2000 
rating decision, apparently reopened and denied on the merits 
the cardiovascular disease service connection claim.  
However, in Barnett v. Brown, 8 Vet. App. 1, 4 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that "the new and material evidence requirement was 
clearly a material legal issue which the BVA had a legal duty 
to address, regardless of the RO's actions."  See also 
Barnett v. Brown 83 F.3d 1380 (Fed. Cir. 1996).  
Consequently, the Board has reframed that issue as whether 
new and material evidence has been received to reopen a claim 
for service connection for cardiovascular disease, which will 
be dealt with in the REMAND section below.  

Additionally, it should be pointed out that since a February 
2002 rating decision granted service connection for arthritis 
of the right knee, thereby rendering moot that issue insofar 
as the right knee is concerned, the Board has reframed the 
appellate issue of entitlement to service connection for 
arthritis of the lower extremities to reflect this change.  
Accordingly, the Board construes the appellate issues as 
those listed on the title page of this remand, which will be 
dealt with in the REMAND section.  


REMAND

Although pursuant to the Board's April 1997 remand, VA 
orthopedic and neurologic examinations were conducted with 
medical opinions rendered as to the etiology of the claimed 
arthritis of the lower extremities and back, and neuropathy 
of the lower extremities (See an August 1997 fee-basis 
examination, a July 1999 VA orthopedic examination, a 
February 2000 VA neurologic examination, and November 2000 
and June 2001 VA orthopedic examinations), said medical 
opinions appear rather cursory and inadequate.  The VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claims.  The Board must consider only 
independent medical evidence to support its findings rather 
than provide its own medical judgment.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Adequate medical opinions regarding 
the etiology of appellant's claimed arthritis of the lower 
extremities (excluding the service-connected right knee), 
arthritis of the back, and neuropathy of the lower 
extremities, are deemed warranted for the Board to equitably 
decide these appellate issues, and should therefore be 
obtained.  See also Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, although a VA audiologic examination was 
conducted in August 1997 and appellant complained of tinnitus 
on said examination, VA medical opinion has not been rendered 
as to whether a chronic tinnitus disability is currently 
manifested and, if so, its etiology.  

With respect to another procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002) 
became law.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  
This change in the law was generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).    

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) have 
held that Section 3 of the Veterans Claims Assistance Act of 
2000, dealing with notice and duty to assist requirements, 
does not apply retroactively to any claim filed prior to the 
date of enactment of that Act and not final as of that date.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  
Additionally, in a recent case, Kuzma v. Principi, No. 03-
7032 (Fed. Cir. Aug. 25, 2003), the Federal Circuit 
reaffirmed its holding in Dyment and Bernklau and also 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991) and 
Holliday v. Principi, 14 Vet. App. 280 (2001), to the extent 
these latter cases were in conflict with United States 
Supreme Court or Federal Circuit precedents.  The Board has 
recently sought an opinion from the VA Office of General 
Counsel as to the applicability of the Veterans Claims 
Assistance Act of 2000.  Therefore, the Board will assume 
that the Veterans Claims Assistance Act of 2000 is applicable 
in the instant case, pending a definitive answer to this 
question of the applicability of the Act.  Since it does not 
appear that the RO has expressly satisfied the Veterans 
Claims Assistance Act of 2000 requirement that VA notify the 
veteran as to which evidence was to be provided by the 
veteran, and which would be provided by VA, a remand of the 
case appears necessary for procedural due process concerns.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under the Veterans Claims Assistance Act of 2000, new duty to 
assist provisions include requiring VA to provide medical 
examination and opinion when such examination and opinion are 
necessary to make a decision on a claim.  However, where a 
claimant is attempting to reopen a claim that was denied by a 
final rating decision or Board decision, it appears that such 
duty to assist provisions requiring examinations or medical 
opinions are dependent on whether "new and material" 
evidence has been submitted to reopen the claim.  See, in 
particular, 38 U.S.C.A. § 5103A(f) and 38 U.S.C.A. § 5108 
(West 2002); and 38 C.F.R. § 3.159(c) (2002).  Therefore, 
since the case is being herein remanded, in part, for the RO 
to provide notice as to which evidence was to be provided by 
the veteran, and which would be provided by VA, after that 
development is undertaken and in the event that the RO 
determines that "new and material" evidence has been 
submitted to reopen the claims of entitlement to service 
connection for cardiovascular disease and bilateral hearing 
loss, and to reopen a claim of entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for residuals of a radical 
prostatectomy, the RO may then consider whether to arrange 
for appropriate VA physicians to render medical opinions 
specifically addressing the etiology of any cardiovascular 
disease and hearing loss disability that may be manifested, 
and if necessary, whether residuals of a radical 
prostatectomy due to prostate carcinoma resulted from 
treatment rendered by the VA in the early 1990's.  

Accordingly, the case is REMANDED for the following:

1.  With respect to the issue of 
service connection for neuropathy of 
the lower extremities, the RO should 
have the same VA physician who 
conducted a February 2000 VA 
neurologic examination, or if 
unavailable, other VA physician(s), 
to review the entire claims folders 
and express opinions, including the 
degree of probability expressed in 
terms of is it at least as likely as 
not, regarding the following:  

	(a) Did any neuropathy of the 
lower extremities have an in-service 
onset, or if not manifested during 
service, what is its approximate 
date of onset; (b) is any neuropathy 
of the lower extremities causally or 
etiologically related to the 
service-connected peripheral 
vascular disease of the lower 
extremities, residuals of a right 
knee shell fragment wound with 
arthritis, a right tibial nerve 
lesion, and/or right thigh shell 
fragment wound scarring; and (c) did 
the service-connected peripheral 
vascular disease of the lower 
extremities, residuals of a right 
knee shell fragment wound with 
arthritis, a right tibial nerve 
lesion, and/or right thigh shell 
fragment wound scarring, aggravate 
any neuropathy of the lower 
extremities?

	The term "aggravated" used 
herein refers to post-service 
aggravation of a non-service-
connected condition by a service-
connected condition, to wit: an 
increase in severity of a non-
service-connected disability (any 
additional impairment of earning 
capacity) attributable to and caused 
by an already service-connected 
condition.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

	The neurologist should comment 
upon the significance, if any, of a 
July 1995 VA outpatient report, 
which noted a provisional diagnosis 
of peripheral neuropathy and that an 
evaluation for possible occult 
diabetes had been requested.

If these matters cannot be 
medically determined without resort 
to mere conjecture, this should be 
commented upon by the physician(s).  
The physician(s) should adequately 
summarize the relevant history and 
clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.

2.  With respect to the issues of 
service connection for arthritis of 
the lower extremities (excluding the 
service-connected right knee) and 
arthritis of the back, the RO should 
have the same VA physician(s) who 
conducted 1999-2001 VA orthopedic 
examinations and rendered medical 
opinion, or if unavailable, other VA 
physician(s), to review the entire 
claims folders and express opinions, 
including the degree of probability 
expressed in terms of is it at least 
as likely as not, regarding the 
following:  

	(a) Did any arthritis of the 
lower extremities (excluding the 
service-connected right knee) and 
any arthritis of the back have an 
in-service onset, or if not 
manifested during service, what is 
the approximate date of onset 
thereof; (b) is any arthritis of the 
lower extremities (excluding the 
service-connected right knee) and 
any arthritis of the back causally 
or etiologically related to the 
service-connected peripheral 
vascular disease of the lower 
extremities, residuals of a right 
knee shell fragment wound with 
arthritis, a right tibial nerve 
lesion, and/or right thigh shell 
fragment wound scarring; and (c) did 
the service-connected peripheral 
vascular disease of the lower 
extremities, residuals of a right 
knee shell fragment wound with 
arthritis, a right tibial nerve 
lesion, and/or right thigh shell 
fragment wound scarring, aggravate 
any arthritis of the lower 
extremities and back?

	The term "aggravated" used 
herein refers to post-service 
aggravation of a non-service-
connected condition by a service-
connected condition, to wit: an 
increase in severity of a non-
service-connected disability (any 
additional impairment of earning 
capacity) attributable to and caused 
by an already service-connected 
condition.  See Allen, supra.

	The orthopedist should comment 
upon the significance, if any, of a 
January 1948 VA examination report, 
which noted no gait impairment; a 
September 1956 statement from "J. 
W. C.", M.D., which referred to 
appellant's employment duties 
climbing poles; a July 1981 private 
medical record, which indicated that 
appellant was an electric company 
serviceman, that the onset of his 
low back pain was approximately two 
years earlier, that x-rays of the 
lumbar spine revealed bilateral L5-
S1 apophyseal joint disease with 
lumbosacral disc space narrowing, 
and that L5-S1 facet syndrome was 
assessed; a July 1989 VA clinical 
record, which noted no gait 
impairment; an April 1990 VA 
examination report, which noted that 
x-rays of the right knee and ankle 
were negative and that x-rays of the 
right femur/hip revealed mild 
degenerative spurring of the 
acetabular roof; and a November 1993 
VA examination report, which noted 
that x-rays of the thoracic spine 
revealed minor degenerative changes.

If these matters cannot be 
medically determined without resort 
to mere conjecture, this should be 
commented upon by the physician(s).  
The physician(s) should adequately 
summarize the relevant history and 
clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.

3.  With respect to the issue of 
service connection for tinnitus, the 
RO should arrange appropriate 
examination, such as audiologic 
and/or otolaryngologic (ENT) 
examination(s), to determine the 
nature and etiology of any tinnitus 
disability manifested.  All 
indicated tests and studies should 
be performed. The examiner(s) should 
review the entire claims folders, 
examine appellant, and render an 
opinion, including the degree of 
probability expressed in terms of is 
it at least as likely as not, as to 
whether appellant currently has 
tinnitus and, if so, is it causally 
or etiologically related to military 
service (versus other causes)?  

If these matters cannot be 
medically determined without resort 
to mere conjecture, this should be 
commented upon by the examiner(s).  
The examiner(s) should adequately 
summarize the relevant history and 
clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.

4.  The RO should send appellant and 
his representative adequate written 
notification as to the information 
and evidence necessary to 
substantiate the appellate issues, 
including which evidence is to be 
provided by the appellant, and which 
by VA.  See Quartuccio, supra.; and 
the Veterans Claims Assistance Act 
of 2000.  

5.  The RO should review any 
additional evidence and readjudicate 
the appellate issues of entitlement 
to service connection for neuropathy 
of the lower extremities, arthritis 
of the lower extremities (other than 
the service-connected right knee), 
arthritis of the back, and bilateral 
tinnitus under all appropriate legal 
theories, with consideration of 
applicable court precedents and 
statutory and regulatory provisions.  

6.  The RO should review the 
evidence and determine whether new 
and material evidence has been 
submitted to reopen the claims of 
entitlement to service connection 
for claims of entitlement to service 
connection for cardiovascular 
disease and bilateral hearing loss, 
and to reopen a claim of entitlement 
to benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a radical 
prostatectomy due to prostate 
carcinoma resulting from treatment 
rendered by the VA in the early 
1990's.  

If the RO denies the claims of 
entitlement to service connection 
for cardiovascular disease and 
bilateral hearing loss, and to 
reopen a claim of entitlement to 
benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a radical 
prostatectomy due to prostate 
carcinoma resulting from treatment 
rendered by the VA in the early 
1990's, on the basis that new and 
material evidence has not been 
submitted, appellant should be 
provided a supplemental statement of 
the case which includes appropriate 
laws and regulations.  The statement 
should include information regarding 
the prior denials and discuss the 
effect of the prior denials on the 
current claims.  

If the RO considers the claims for 
entitlement to service connection 
for cardiovascular disease and 
bilateral hearing loss, and to 
reopen a claim of entitlement to 
benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a radical 
prostatectomy due to prostate 
carcinoma resulting from treatment 
rendered by the VA in the early 
1990's, the RO should arrange any 
appropriate VA examination(s) to 
determine the nature and etiology of 
any cardiovascular disease and 
bilateral hearing loss presently 
manifested and, if deemed necessary, 
whether residuals of a radical 
prostatectomy due to prostate 
carcinoma resulted from treatment 
rendered by the VA in the early 
1990's.  

When the aforementioned development has been accomplished, to 
the extent the benefits sought are not granted, a 
supplemental statement of the case should be provided, and 
the case should be returned to the Board for further 
appellate consideration, to the extent such action is in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no outcome in this case by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




